     Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 1 of 15 PageID# 92




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

JACOB ALLEY, PAUL ATKINSON,                                     )
CHRISTIAN BRATTON and all others                                )
similarly situated,                                             )
                                                                )
                           Plaintiffs,                          )
                                                                )
v.                                                              )        Civil Action No.: 3:20-cv-355
                                                                )        TRIAL BY JURY DEMANDED
                                                                )
QUALITY ECO TECHNOLOGIES, LLC.,                                 )
                                                                )
                                                                )
                           Defendant.                           )

         PLAITNIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                  COUNTERCLAIM PURSUANT TO RULE 12(b)(6)

         COME NOW Plaintiffs Jacob Alley, Paul Atkinson, and Christian Bratton, by counsel, and

state as follows in support of their motion to dismiss Defendant Quality Eco Technologies, LLC’s

(“QET”) Counterclaim:

                                                 INTRODUCTION

         On or about July 7, 2020, QET responded to Plaintiffs’ relatively straightforward FLSA

Collective Action Complaint with a six (6) Count Counterclaim.1 Supported by only the thinnest

of alleged facts coupled with perfunctory and conclusory recitations of the elements of each claim,

QET seeks recovery of not less than $1,350,000 against three ex-installers.2 Without exaggeration,



1
 The Counterclaim purports to state claims for1) Breach of Contract,2) Implied Indemnity, 3) Negligence, 4)
Breach of Fiduciary Duty and Fraud, 5) Conversion, and 6) Defamation.
2
 QET’s introductory paragraph and prayer for relief also ask for interest beginning on February 25, 2019, but that
date appears nowhere else in the counterclaim and no notice is provided as to its significance. Notably, as alleged in
Plaintiffs’ collective action complaint [Doc. 1], Plaintiff Alley left QET on that date. Nevertheless, the counterclaim
does not allege any facts indicating why interest should run from February 25, 2019, and in fact, the counterclaim
seems to assert that certain damages would have arisen on work performed as late as 2020. See [Doc. 10 at ¶¶ 6 and
10].
     Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 2 of 15 PageID# 93




exclusive of those paragraphs dealing with party identities, venue, and the six (6) charging counts

themselves, QET’s counterclaim sets out a sum total of seven (7) factual allegations, all found in

paragraphs 6-13 of the document.3 Yet, despite this obvious dearth of supporting facts, QET shows

no restraint in attempting to make a circus of this matter4, by suggesting, with nearly no specifics,

that among other things, the Plaintiffs defrauded QET and its customers, breached contracts with

QET, damaged QET customer homes, defamed QET, and also stole from it, to boot. QET’s

transparent efforts should not be countenanced by this court and for the myriad reasons set forth

below, the Counterclaim fails to state any claims and should be dismissed in totality.

                                                  ARGUMENT

I.       STANDARD OF REVIEW

         To survive a Rule 12(b)(6) motion to dismiss, a complaint must state facts that, when

accepted as true, “state a claim to relief that is plausible on its face.” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)) A claim has requisite “facial plausibility” when the plaintiff

“pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While the

“plausibility” standard differs from a “probability requirement,” it still requires more than a “sheer



3
 Paragraph 13 of the counterclaim misdates by one year, a text message sent by Alley to QET’s co-owner,
Mr.Basso. The Counterclaim states the text was sent on June 5, 2020. Plaintiffs believe the message was sent a year
earlier, on June 5, 2019. Nevertheless, Plaintiffs recognize that unless/until voluntarily corrected or withdrawn, this
allegation must be taken as true for the purposes of this motion, even if plainly incorrect.
4
  In addition to the legal reasons set forth herein, policy considerations recognized by courts support dismissing QET’s
counterclaim in this FLSA action. The courts have been hesitant to allow employers to file counterclaims for monetary
damages against employees who bring FLSA claims against them. See Ramirez v. Amazing Home Contrs., Inc., No.
JKB-14-21688, 2014 U.S. Dist. LEXIS 164739 (D. Md. Nov. 25, 2014) (quoting Martin v. PepsiAmericas, Inc., 628
F.3d 738, 740 (5th Cir. 2010)). Permitting the employer to do so can cause undue delay and subvert efforts to bring
the employer into compliance with the FLSA. Id. (citing Donovan v. Pointon, 717 F.2d 1320, 1323 (10th Cir. 1983)).
QET’s counterclaims lack any merit and have nothing to do with the facts and claims at issue in Plaintiffs’ collective
complaint. The counterclaim’s continued prosecution will only delay proceedings on Plaintiffs’ substantive action
brought under the FLSA.



                                                           2
  Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 3 of 15 PageID# 94




possibility that a defendant has acted unlawfully.” Id. “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (internal citation omitted). A court need not accept

conclusory allegations, unsupported conclusions, or unwarranted inferences, even if cast as factual

allegations. Twombly, 550 U.S. at 555. Surviving a Rule 12 challenge “requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555; see Giarratano v. Johnson, 521 F.3d 298, 304 (4th Cir. 2008). Even when viewed in this

somewhat Plaintiff-friendly context, it is clear that QET’s counterclaim does not meet the required

burden.

II.  QET HAS FAILED TO PLEAD ANY VALID CLAIMS FOR RELIEF AGAINST
ANY PLAINTIFF

   “At bottom, determining whether a complaint states on its face a plausible claim for relief and
   therefore can survive a Rule 12(b)(6) motion will "be a context- specific task that requires the
   reviewing court to draw on its judicial experience and common sense. But where the well-
   pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the
   complaint has alleged -- but it has not 'show[n]' -- 'that the pleader is entitled to relief,'" as
   required by Rule 8.”

Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

       As evident from the face of the counterclaim itself and as shown below, the counterclaim

fails to allege anything approaching adequate factual support for five of the six claims made.

Essentially no specific facts are pleaded against any of the Plaintiffs and any pretense of distinction

amongst the Plaintiffs are abandoned. Allegations against one Plaintiff are imputed to all without

any reason, justification or support. Almost completely, the counterclaim does nothing beyond

make general accusations of wrongdoing and ephemeral duties owed and breached and damages

supposedly incurred.      Such “‘naked assertions’ of wrongdoing necessitate some ‘factual




                                                   3
    Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 4 of 15 PageID# 95




enhancement’ within the complaint to cross ‘the line between possibility and plausibility of

entitlement to relief.’” Id. at 193 (citing Twombly, 550 U.S. at 557).

       a. QET has Failed to Plead a Claim for Breach of Contract.

           “The elements of a breach of contract action are (1) a legally enforceable obligation of a

defendant to a plaintiff; (2) the defendant's violation or breach of that obligation; and (3) injury or

damage to the plaintiff caused by the breach of obligation.” Filak v. George, 267 Va. 612, 619

(2004) These elements have been long established and should be without controversy. Yet, the

counterclaim fails to allege facts that satisfy a single one of these elements, let alone facts that

satisfy all three.

           QET repeatedly refers to Plaintiffs as independent contractors ([Doc. 10 at ¶¶ 1, 3, 7, 15])

and speaks to Plaintiffs’ amorphous “contractual duties” ([Doc. 10 at ¶15]), but there is no express

allegation of any contract between QET and any of the Plaintiffs, just a repeated reference to

Plaintiffs as QET’s independent contractors. In fact, the only contracts actually mentioned in the

counterclaim are those between QET and its customers5 and QET does not allege Plaintiffs to have

been party to those contracts. See [Doc. 10 ¶ 6] Presumably QET contends that Plaintiffs breached

some sort of contractual duties owed to QET in allegedly performing poor installations or in

somehow converting QET property, but without any allegation whatsoever of a contract or a

description of the operative dates and terms of same, it is difficult to see how the counterclaim

states a legally enforceable obligation and a breach of same. In fairness, QET does indicate that

Plaintiffs breached generalized non-specific duties owed to QET (See [Doc.10 at ¶¶ 7-8, 10, 15,

18, 25, and 28]), but QET does nothing to indicate which, if any, of these supposedly breached

duties spring from a contract.



5
    QET does not provide any specifics regarding the customer contracts at issue.


                                                           4
  Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 5 of 15 PageID# 96




       QET has also failed to plead with any particularity the damages it claims to have suffered

as a result of Plaintiffs supposed conduct. Instead, the counterclaim merely states that Plaintiffs

performed inferior and deficient work and that QET had to repair their work (See [Doc. 10 at ¶ 8-

10]). In paragraph 9, the counterclaim mentions a specific job where a customer Atkinson serviced

had to be refunded $4,000, but that is the sole nonconclusory fact offered with respect to

supposedly poor work by any of the Plaintiffs. In the very same paragraph, QET states that it was

sued to Alley’s alleged poor work, but no information is provided as to the lawsuit itself or the

actual damages suffered by QET. Moreover, the counterclaim makes no attempt to delineate which

Plaintiff is responsible for which alleged damages or from which act the alleged damages emanate.

Rather, the three Plaintiffs are treated as a unitary faction with each somehow jointly responsible

for the acts and omissions of the other, but Defendant presents no facts supporting such a theory

and certainly offers no basis as to why or how one Plaintiff would be responsible for the breaches

of another.

       Pursuant to FED. R. CIV. P. 8(a)(2) in order to state a claim for breach of contract, or any

of the other claims asserted in the Counterclaim, QET must plead facts “sufficient to place [the

Plaintiffs] on notice of the nature of [its] claims.” Fletcher v. Tidewater Builders Ass'n, 216 F.R.D.

584, 589 (E.D. Va. 2003). QET has failed this obligation in all respects. It has failed to plead the

existence of a contract or contracts, the terms of the contract(s), and the specific damages suffered

as a result of the breach of each specific contract. Finally, the counterclaim fails to inform any of

the Plaintiffs exactly what damages they are responsible for. The counterclaim offers no ‘who,

what, where, when, why.’ Plaintiffs are mostly left to guess for what alleged conduct they have

been sued for $1.35 million dollars. This problem infects the whole counterclaim. It is by no




                                                  5
  Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 6 of 15 PageID# 97




means exclusive to Breach of Contract and is a reason for each count’s dismissal, with the

exception of defamation (which deserves dismissal on unrelated grounds.)

   b. QET has Failed to Plead a Claim for Implied Indemnity

   Because the counterclaim is so devoid of factual allegations regarding the duties owed, the

bases for those duties, and the specific harms done and damages suffered as a result of an alleged

breach, QET’s claim for implied indemnity must suffer the same fate as its breach of contract

claim. The counterclaim simply does not portray any of the specifics necessary for the Plaintiffs

to understand the implied indemnity claims levied against them. But, even if those rudimentary

specifics were present, the implied indemnity claim still cannot proceed as it has not been properly

plead.

   Generally, the principle of implied indemnity arises from equitable considerations. A claim for
   Implied Indemnity arises when the Indemnitee, the person seeking to assert implied
   indemnification, has been required to pay damages caused by an indemnitor, a third party. In
   the implied indemnification context, the indemnitee is liable to the injured party because of
   some positive duty created by statute or common law, however, the actual cause of the injury
   to the third party was the act of the indemnitor.

Winchester Homes, Inc. v. Hoover Universal, Inc., 39 Va. Cir. 107, 114 (Fairfax Cir. Ct. 1996)

It is unclear if QET contends its claim for indemnity springs from the contract or as a matter of

tort. This is not a distinction without a difference. In Hanover Ins. Co. v. Corrpro Cos., 312 F.

Supp. 2d 816, 821 (E.D. Va. 2004) the Eastern District of Virginia spoke to the dichotomy. “In

the tort context, a right of indemnity will be implied in equity where a party without personal fault

is legally liable for damages caused by another's negligence.” If QET contends implied indemnity

based on tort, it must expressly plead how it was legally liable, and to whom, and it must plead

why each Plaintiff was the real party at fault. The counterclaim does not even attempt to do this.

Instead, it uses implied indemnity as a convenient catch-all to sue the Plaintiffs for supposedly

shoddy work done for some unknown customer, based on some unknown contract(s), at some



                                                 6
  Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 7 of 15 PageID# 98




unknown times between 2018 and 2020, for which QET was made to pay some unknown amount

and for which Plaintiffs are responsible for reimbursing for some unexplained reason.

       To the extent QET’s implied indemnity count is premised on contract, QET’s claim faces

a still greater burden. Turning back to Hanover Ins. Co. v. Corrpro Cos, with regard to contractual

relationships, the Court stated “equity is more hesitant to imply an indemnity right, because if the

parties desired to create an indemnitor-indemnitee relationship, they could have done so expressly

in the contract.”   Thus, the Court reasoned that "only unique factors or a special relationship

between the parties give rise to such a right." Hanover Ins. Co. v. Corrpro Cos., 312 F. Supp. 2d

at 821 (citing Transdulles Ctr., Inc. v. USX Corp., 976 F.2d 219, 228 (4th Cir. 1992)). QET makes

no allegation of any such special relationship or unique factors because none exist.

   c. QET has Failed to Plead a Claim for Negligence

       “Negligence is not actionable unless there is a legal duty, a violation of the duty, and

consequent damage” Marshall v. Winston, 239 Va. 315, 318 (1990). The counterclaim recites,

albeit in conclusory fashion, a legal duty, a violation of duty, and consequent damages. However,

QET’s count for negligence (Count III) suffers from the same terminal defect as the counterclaim’s

other first four counts. QET has not presented facts to indicate what specific acts, if any, were

negligent, which Plaintiff committed them, when those acts were committed, how those acts

breached each Plaintiff’s duties, and what damages were occasioned by each of those acts. All

that remains are QET’s general and unsupported conclusions of negligent and intentional

wrongdoing by the Plaintiffs. Such a complaint, devoid of any “factual enhancement” should not

survive the Rule 12(b)(6) rubric. See Francis, 588 F.3d at 193.




                                                 7
    Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 8 of 15 PageID# 99




       d. QET has Failed to Plead a Claim for Breach of Fiduciary Duty and Fraud

           QET’s allegations of Fraud and Breach of Fiduciary Duty are combined into a single count.

Plaintiffs are alleged to have failed to disclose and misrepresented work they performed, and to

have submitted falsified time records in order to receive higher commissions. These are weighty

accusations, yet the counterclaim offers nothing in support other than the following from

Paragraph 13.

           QET also discovered that Alley, Atkinson and Bratton had each defrauded and stole from
           QET. Alley, Atkinson and Bratton deliberately padded invoices in order to receive higher
           commissions. Alley, Atkinson and Bratton added different commission-able items to their
           invoices every week. QET found out that Alley, Atkinson and Bratton did not actually
           install the items.


QET does not indicate any specific invoices which were supposedly padded, nor has it identified

any of the commission-able items that were purportedly not installed. Once again, the Plaintiffs

are left to guess which acts were fraudulent, when the acts occurred, which one of them committed

said acts, and the degree to which QET was allegedly damaged. Additionally, Paragraph 26 states

that the Plaintiffs devised a scheme to defraud QET but no factual support for any such scheme is

alleged or implied anywhere in the counterclaim. In fact, the above allegation taken as true6,

implies that customers of QET were defrauded, and that both QET and plaintiffs benefitted from

padded invoices. But there is no explicit or implied fact in Paragraph 13 that supports a claim of

theft or fraud against QET.

           “In order to state a claim for breach of fiduciary duty, Plaintiff must plead the (a) duty, (b)

breach, and (c) damages sustained.” See Sun Hotel v. Summitbridge Credit Invs. III, LLC, 86 Va.

Cir. 189, 195 (Fairfax Cir. Ct. 2013). QET never makes clear from where Plaintiffs’ supposed

fiduciary duty comes from. Rather, Plaintiffs are alleged to have been independent contractors


6
    Plaintiffs deny this allegation, but accept it as true only for purposes of Rule 12(b)(6).


                                                               8
 Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 9 of 15 PageID# 100




“with a duty to install QET’s products in customers’ homes in a workmanlike manner and in

accordance with customary standards in the industry.” It is left unsaid what about the relationship

made the Plaintiffs fiduciaries. A fiduciary relationship exists "when special confidence has been

reposed in one who in equity and good conscience is bound to act in good faith and with due regard

for the interests of the one reposing the confidence." See Allen Realty Corp. v. Holbert, 227 Va.

441, 446 (1984). QET’s failure to allege any fiduciary relationship is fatal to this count, as is its

failure to allege with any clarity the breaches that supposedly occurred or the damages supposedly

absorbed by QET.

       As mentioned above, QET’s fraud claim is based on the strength/lack thereof as its breach

of fiduciary duty claim. The claims fail under any pleading standard, but this is especially true

under the heightened pleading requirements unique to fraud claims under Rule 9(b) of the Federal

Rules of Civil Procedure. “[T]he 'circumstances' required to be pled with particularity under Rule

9(b) are 'the time, place, and contents of the false representations, as well as the identity of the

person making the misrepresentation and what he obtained thereby.'" United States ex rel. Carter

v. Halliburton Co., 2009 U.S. Dist. LEXIS 1936 *10 (E.D. Va. Jan. 13, 2009). QET’s vague

complaint and formulaic recounting of the elements of fraud without any actual factual allegations

fails this requirement in all respects. At most, QET has plead generally that the Plaintiffs engaged

in varied wrongdoing during the course of their employment for which QET claims they are liable.

    e. QET has Failed to Plead a Claim for Conversion

       The Virginia Supreme Court has explained the elements of conversion to be "any

wrongful exercise or assumption of authority . . . over another's goods, depriving him of their

possession; [and any] act of dominion wrongfully exerted over property in denial of the owner's

right, or inconsistent with it." See United Leasing Corp. v. Thrift Ins. Corp., 247 Va. 299, 305




                                                 9
Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 10 of 15 PageID# 101




(1994), quoting Universal C.I.T. Credit Corp. v. Kaplan, 198 Va. 67, 92 S.E.2d 359 (1956).

QET’s conversion count runs through these elements in conclusory fashion in Count V.

However, nowhere in the counterclaim is it actually explained what goods owned by QET

Plaintiffs exerted wrongful dominion over. Paragraph 13 of the counterclaim makes nebulous

reference to alleged invoice padding (to receive higher commissions) and some sort of supposed

theft from QET, but it does not explain what property or goods were stolen, nor when the

instances of conversion occurred, nor who committed the specific acts of conversion.

Furthermore, this count suffers from a more elemental failure. “In general, a cause of action for

conversion applies only to tangible property.” United Leasing Corp. v. Thrift Ins. Corp 247 Va.

At 345.7    QET does not make such an allegation. It does not identify what property or goods

Plaintiffs are alleged to have converted. To the extent QET would suggest alleged wrongfully

received money is the property at issue, it does not supply a single fact supporting a contention

that any alleged invoice padding cost it any of its money, as opposed to a customer. This is for

good reason. The counterclaim cannot square with such an allegation, as QET quite clearly

alleges that Plaintiffs were only paid as commissioned independent contractors. See Doc. 10 at ¶

6. It of course follows that the more commissions Plaintiffs were paid, the more money QET

would have been paid as well.

     f. QET has Failed to Plead a Claim for Defamation

        Of the half-dozen counts QET purports to advance, it is only QET’s defamation claim

regarding Plaintiff Alley that is offered with any actual non-conclusory supporting facts. Yet,

while QET does offer the facts supporting the claim, it is those same facts that make it obvious



77
  United Leasing Corp. also indicates courts have recognized a carve out for conversion claims where intangible
property rights arise from or are merged with a document, such as a valid stock certificate, promissory note, or
bond.” No such allegations of intangible property have been plead here.


                                                        10
Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 11 of 15 PageID# 102




that this claim cannot go forward. “In Virginia, when a plaintiff alleges defamation by publication,

the elements are "(1) publication of (2) an actionable statement with (3) the requisite intent."

Schaecher v. Bouffault, 290 Va. 83, 91 (2015) In order for a statement to be actionable as

defamatory it must be a statement of fact. "It is firmly established that pure expressions of opinion

are protected by both the First Amendment to the Federal Constitution and Article I, Section 12 of

the Constitution of Virginia and, therefore, cannot form the basis of a defamation action." Williams

v. Garraghty, 249 Va. 224, 233 (1995). "Statements that are relative in nature and depend largely

upon the speaker's viewpoint are expressions of opinion." Fuste v. Riverside Healthcare Ass'n, 265

Va. 127, 132 (2003). Assuming a statement of fact, and not opinion, is at issue, a claim for

defamation can still only proceed when there has been publication to a third party. “There are

numerous cases in Virginia dealing with publication. Publication is uttering the slanderous words

to some third person so as to be heard and understood by such person.” Nunes v. Twitter, Inc., 103

Va. Cir. 184 *3-4 (Henrico Cir. Ct. 2019), citing Thalhimer Bros., Inc. v. Shaw, 156 Va. 863, 871

(1931). See also Loria v. Regelson, 39 Va. Cir. 536, 537 (Cir. Ct. 1996) (citing Chalkley v. Atlantic

Coast Line R. Co., 150 Va. 301, 334 (1928) and Montgomery Ward v. Nance, 165 Va. 363, 378-

79 (1935) (“Defamation occurs when there is a publication of a defamatory statement to a third

party. There is no publication when a defamatory communication occurs between persons within

a corporate entity who have a duty and interest in the subject.”)) QET’s claim for defamation

must fail because it concerns exclusively statements of opinion which are alleged to have been

published only to QET itself.

       The only facts plead regarding defamation are found in Paragraphs 11-12 of the

counterclaim.

       11. On Tuesday, July 7, 2020, Michael White and Hunter Austin, QET
       technicians, were fueling up one of QET’s company vehicles at a local gas station, when



                                                 11
Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 12 of 15 PageID# 103




       Alley drove by and spotted the QET van. Alley made a U-turn, traveled back to the gas
       station, stopped, and made a point to talk to White and Austin.

       12. Alley told White and Austin that QET (and its owners, Joe Basso and
       Justin Jackson) “stole” from him and that QET was “scamming people”. Alley then
       stated that QET had changed the name of its business 3-4 times because of “shady”
       business practices and because of QET’s “terrible online reputation”. Alley concluded by
       stating to White and Austin that QET had “begged” him not to leave the company and
       continued to beg him to come back to work for QET for weeks after he left.

       As pled, Alley is alleged to have made only statements of opinion. Alley may well hold

the opinion that QET stole from him, that is has a poor reputation, and that it is “shady.” As to

whether QET begged him to come back or not, that too, is a matter of opinion, but even if it

weren’t, such a statement clearly lacks the “[r]equisite defamatory sting” needed for a statement

to be actionable. See Schaecher v. Bouffault, 290 Va. at 95. Moreover, Alley’s statement that

QET “stole” from him can be reasonably inferred to relate to the wage theft that is at the heart of

Alley’s FLSA lawsuit. See Plaintiffs’ Complaint. “Stealing” overtime wages though is an FLSA

violation, but not a crime. A claim for defamation per se cannot exist without the allegation of a

crime. See Fleming v. Moore, 221 Va. 884, 889 (1981) (defamation per se exists where a false

statement imputes or implies: (1) commission of a crime of moral turpitude; (2) infection with a

contagious disease (3) unfitness to perform the duties of an office or profession; (4) prejudice to a

party in his profession or trade). Therefore, the words are not actionable as a matter of law.

       Finally, even if any of the statements were statements that were otherwise actionable (they

are not), QET pleads they were made to two QET technicians operating a QET van at a gas station

in public. In short, the statements, would have been published only to QET, or those whom QET

held out as being part of QET, and not to a third party. “Defamatory statements must be published

to a third-party in order to be actionable.” Depp v. Heard, 102 Va. Cir. 324 (Cir. Ct. 2019) citing

Dickenson v. Wal-Mart Stores, Inc. No. 96-0240, 1997 U.S. Dist. LEXIS 19459, at *8 (W.D. Va.




                                                 12
Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 13 of 15 PageID# 104




Nov. 3, 1997). Because QET has not and cannot identify any party, other than its own technicians,

to whom any of the alleged statements were made, its defamation claim must fail because it cannot

meet the element of “publication.”8

    g. QET’s Prayer for Relief is Improper

         Va. Code Ann. § 8.01-443 generally allows for judgments to be taken against several

defendants for the same act provided they are “joint wrongdoers.” As mentioned above, QET fails

to delineate which Plaintiff is responsible for which act. But, QET also fails to supply explanation

as to how any of the supposed wrongs it complains of were the result of any joint effort. Instead,

QET blindly claims the Plaintiffs are jointly and severally liable. It seeks to hold all of them jointly

and severally liable despite the counterclaim providing no facts to support such liability. Given

the nature of the allegations made, this is improper. QET alleges a series of discreet claimed

wrongful acts with no connective tissue amongst the Plaintiffs. For example, the Counterclaim

would have each Plaintiff be liable for Alley’s alleged defamation, even though there is no

allegation Messrs. Atkinson or Bratton played any role in the communication. Similarly, Mr. Alley

would be responsible for the acts of Bratton and Atkinson and any alleged associated damages,

even if they came long after his termination. Further, QET would have each Plaintiff be responsible

for alleged breaches of contracts they were not a party to and be responsible for any poor

installations performed by any one of the others, even if they did no work on that installation. QET

has also identified no facts so much as suggesting any concerted activity or joint plan amongst the


8
 This issue typically arises in the context of the intersection of defamation and qualified privilege for intracorporate
communications. There, the Virginia Supreme Court has stated that “[c]ommunications between persons on a
subject in which the persons have an interest or duty are occasions of privilege. However, the privilege attaching to
such occasions is a qualified privilege which may be defeated if the plaintiff proves that the defamatory statement
was made maliciously…..We have applied the doctrine of qualified privilege in a number of cases involving
defamatory statements made between co-employees and employers in the course of employee disciplinary or
discharge matters.” Larimore v. Blaylock, 259 Va. 568, 572 (2000) (citations omitted). In this case there is no
matter of qualified privilege, but consistent with Larimore and the cases it followed, QET technicians are part of
QET for the purposes of determining whether there was “publication” of the alleged defamation.


                                                          13
Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 14 of 15 PageID# 105




Plaintiffs so it can hardly be said a joint venture has been implied or explicitly plead. QET pleads

joint and several liability but deigns to provide the Plaintiffs and the Court with no facts supporting

the propriety of doing so. Indeed, the only thing holding the Plaintiffs together for the purposes of

the counterclaim is that they filed suit against the Defendant to seek recovery of owed wages under

the FLSA.

                                          CONCLUSION

       QET has failed to present the Court with a complaint satisfying the requirements of Rule

12. The counterclaim lacks any semblance of specificity and fails to inform the Plaintiffs of the

allegations against them. Moreover, the scant facts which have been presented fail to legally

support any of the proffered claims. Finally, the counterclaim fails to plead any facts supportive

of the imposition of joint and several liability for any count, because no such facts could exist.

For all these reasons, the counterclaim should be dismissed with prejudice.

                                               Respectfully submitted,

                                               Jacob Alley, Paul Atkinson, and Christian Bratton,
                                               on behalf of themselves and all others similarly
                                               situated,

                                               By:__/s/ Zev Antell


 Harris D. Butler, III, (VSB No. 26483)             Craig Juraj Curwood (VSB No. 43975)
 Zev H. Antell (VSB No. 74634)                      Curwood Law Firm, PLC
 Butler Royals, PLC                                 530 E. Main Street, Suite 710
 140 Virginia Street, Ste 302                       Richmond, VA 23219
 Richmond, Virginia 23219                           Telephone: (804) 788-0808
 Telephone: (804) 648-4848                          Fax: (804) 767-6777
 Facsimile: (804) 237-0413                          ccurwood@curwoodlaw.com
 harris.butler@butlerroyals.com
 zev.antell@butlerroyals.com


                                               Counsel for Plaintiffs




                                                  14
Case 3:20-cv-00355-MHL Document 13 Filed 08/10/20 Page 15 of 15 PageID# 106




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to the

following:

              Steven S. Biss (VSB #32972)
              300 West Main Street, Suite 102
              Charlottesville, Virginia 22903
              Telephone: (804) 501-8242
              Facsimile: (202) 318-4098
              Email: stevenbiss@earthlink.net

              Counsel for Quality Eco Technologies, LLC


                                                     /s/ Zev Antell
                                                     Zev H. Antell (VSB No. 74634)
                                                     Butler Royals, PLC
                                                     140 Virginia Street, Ste 302
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 648-4848
                                                     Facsimile: (804) 237-0413
                                                     zev.antell@butlerroyals.com




                                                15
